                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

    UNITED STATES OF AMERICA

               v.

    LEE ELBAZ,                                  Case No. 8:18-cr-157-TDC
      a/k/a “Lena Green,”

               Defendant



                     UNITED STATES OF AMERICA (FILTER TEAM)
                        MOTION TO SEAL AND FILE EX PARTE


         The United States of America, by and through undersigned counsel serving as a

separate and independent “Filter Team,” respectfully moves this Court for an order permitting

the Filter Team to file under seal and ex parte the Filter Team’s Submission in Response to the

Court’s Order Concerning Inadvertent Disclosure (the “Submission”) and related exhibits. 1

Sealing the Submission and exhibits, which include copies of the potentially privileged

documents, and filing ex parte is appropriate because, as described in the Submission, certain

of the documents are potentially privileged and, in some cases, the privilege appears to be held

by a third party. With the Court’s approval, the Filter Team will provide a redacted version of

the Submission to Defense Counsel.




1
 On the afternoon of Friday, December 14, 2018, undersigned counsel learned that the Court had
ordered the Submission to be filed by 12:00 pm on Monday, December 17, 2018. On Saturday,
December 15, 2018, undersigned counsel submitted a Request for Entry of Appearance on Behalf
of a Federal Government Agency, and application for admission as a Government attorney to use
CM/ECF in the district in connection with this matter, 18-cr-157-TDC. As those requests are
pending, undersigned counsel is filing this Motion by hand.
